comNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/17/2021 has been entered. Currently, amended claims 1-12 remain pending in the application. Independent claim 1 was amended by the Applicant without the addition of new matter; however, the amendment changed the scope of the claims. Also, new claims 9-12 have been introduced with new claim limitations that ultimately change the scope of the claims. Additionally, claims 1 and 3-5 have been amended without the addition of new matter, ultimately overcoming previous claim objections, 35 USC 112b rejections, and 35 USC 101 rejections set forth in the Non-Final Office Action mailed 02/18/2021. 
Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. Applicant’s amendment to claims 1 and 5 do not overcome the prior art of record as described in the 35 USC 103 rejection set forth in the Non-Final Office Action mailed 02/18/2021. Furthermore, new claims 9-12 introduce a new limitation that changes the scope of the claims. However, these limitations are still taught by the primary reference, Pitaoulis (U.S. Patent Pub. No. 20130125901), in a second embodiment of Pitaoulis. Therefore a 35 USC 103 rejection for claims 9-12 in light of the newly added second embodiment of Pitaoulis is explained below. The secondary reference, Glassman (U.S. Patent No. 4524767), remains applicable for teaching the secondary features of the claims. 
Applicant makes the argument that in the first embodiment of Pitaoulis “the small opening 30 is adhered to maintain sterility and not adhered to an unsterilized arm that must be subsequently partially sterilized” (Remarks, Page 7 of 8, lines 17-18).
(Paragraph 45, adhesive 32 near the opening 30 then can be secured to the patient to ensure that the desired location on the patient remains accessible and to maintain sterility of that location), as given by the broadest reasonable interpretation of the claim.
 Applicant makes the argument that in the first embodiment of Pitaoulis “the small opening 30 is so small as to not require a covering. Pitaoulis thus fails to provide a teaching or suggestion to combine the teachings of Glassman to lead to an access panel sized to cover the opening” (Remarks, Page 7 of 8, lines 19-22). 
In response to applicant argument (Remarks, Page 7 of 8, lines 19-22), the fifth embodiment of Pitaoulis teaches an access panel (Figure 19, flap 432) for the opening (Figure 19, opening 428). However, the fifth embodiment of Pitaoulis fails to teach the access panel sized to cover the opening. The access panel (Figure 19, 432) has a window (Figure 19, opening 434) which prevents the access panel (Figure 19, 432) from covering the opening (Figure 19, opening 428). Nonetheless, Glassman teaches an analogous access panel (Figure 1, incise-drape 15) that is sized to cover the analogous opening (Figure 1, opening 12). Therefore, by modifying the access panel of the fifth embodiment of Pitaoulis for the access panel of Glassman, an advantage of maintaining sterility over an operative area is provided (Glassman, Col. 2 lines 43-49). Hence, the size of the opening does not change the teaching or suggestion to combine, because a change in size, such as in the instant case of exposing a portion of a forearm, is obvious and requires only routine experimentation, without any unexpected and patentable result. See In re Rose
Applicant makes the argument that “neither reference contemplates the problem addressed by the claimed invention for treating a trauma patient for transport in a time critical situation. In particular, Pitaoulis and Glassman do not contemplate the problem of having both sterile and unsterile portions of an arm inside of the bandage. Consequently, there is no suggestion or motivation to adhere the periphery of the opening to the arm to maintain this separation for subsequent sterilization of the exposed portion of the arm that requires covering after sterilizing.” (Remarks, Page 7 of 8, lines 22-27). 
In response to applicant argument (Remarks, Page 7 of 8, lines 22-27), the intended use, such as the subsequent sterilization, does not add patentable weight to the structure of the invention. Additionally, the combination of teaching references does inherently contemplate the problem of having both sterile and unsterile portions of an arm inside of the bandage, as a user is still capable of providing subsequent sterilization via releasable engaging of the access panel for accessing the opening, as taught by the combined teachings. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pitaoulis (U.S. Patent Pub. No. 20130125901) in view of Glassman (U.S. Patent No. 4524767).
Regarding claim 1, a third embodiment of Pitaoulis discloses (Paragraph 50; Figures 13-14) a medical bandage 210 (Figures 13-14, radial access catheterization sleeve 210), comprising: a bandage substrate (Paragraph 50 and Figures 13-14, bandage substrate from side edges 214 to 216 and 218 to 220) having a portion 226 (Figures 13, bottom panel 226 includes portion between side edge 214 and 
However, the third embodiment of Pitaoulis fails to explicitly disclose an an inner adhesive layer attached to an inner surface of the flap around the opening, configured to releasably adhere to the arm of the patient, separating an unsterilized portion of the patient's arm from a sterilized portion of the patient's arm exposed through the opening; an access panel sized to cover the opening; and an outer adhesive layer attached to an outer surface of the flap around the opening to releasably adhere to an outer annular area of the access panel.
A first embodiment of Pitaoulis teaches (Paragraphs 39-40, 43, 45; Figure 3) an inner adhesive layer 32 (Paragraph 45 and Figure 3, adhesive 32) attached to an inner surface (Paragraph 45, adhesive 32 attached to inner surface of the folded over portion of the sleeve) of the analogous flap 18 (Paragraphs 39-40 and Figure 3, outer surface 18 of the collapsible tubular side wall 16) around analogous opening 30 (Figure 3, opening 30), configured to releasably adhere to the arm of the patient (Paragaph 45, adhesive 32 then can be secured to the patient), separating an unsterilized portion of the patient's arm from a sterilized portion of the patient's arm exposed through (Paragraph 45, adhesive 32 near the opening 30 then can be secured to the patient to ensure that the desired location on the patient remains accessible and to maintain sterility of that location) the analogous opening 30.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the inner surface around the opening on the flap of the third embodiment of Pitaoulis, to include an inner adhesive layer as taught by the first embodiment of Pitaoulis, in order to provide an improved medical bandage with an adhesive provided in proximity to the opening so that the inner surface of the medical bandage can be secured to the skin of the patient near the site where catheterization will take place to ensure that the desired location on the patient remains accessible and to maintain sterility of that location (first embodiment of Pitaoulis, Paragraph 43 and 45).
However, the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis fails to explicitly disclose an access panel sized to cover the opening; and an outer adhesive layer attached to an outer surface of the flap around the opening to releasably adhere to an outer annular area of the access panel.
A fifth embodiment of Pitaoulis teaches (Paragraphs 55-56; Figures 18-19) an access panel 432 (Figure 19, flap 432) sized to (Figure 19, flap 432 is sized to the sterile opening 428) the analogous opening 428 (Paragraphs 55-56 and Figure 19, sterile opening 428); and an outer adhesive layer 436 (Paragraph 55 and Figure 19, adhesive 436) attached to an outer surface (Paragraph 55 and Figure 19, adhesive 436 attaches to outer surface of the sleeve, covering the top of the patient’s forearm) of the analogous flap 420 (Figures 18-19, top surface 420 of the sleeve 410) around (Paragraph 55 and Figure analogous opening 428 (Paragraphs 55-56 and Figure 19, sterile opening 428) to releasably adhere (Figures 18-19, adhesive 436 releasably adheres outer annular area of flap 432 to top surface 420 of the sleeve 410, covering the top of the patient’s forearm) to an outer annular area (Figure 19, flap 432 has outer annular area adhered to adhesive 436) of the access panel 432 (Figure 19, flap 432).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the outer surface around the opening on the flap of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis, to include an access panel and outer adhesive layer as taught by the fifth embodiment of Pitaoulis, in order to provide an improved medical bandage with an access panel attached to the opening through an adhesive layer for increased sterility at the operation site and adjustable/desirable overlay of the sterile opening (fifth embodiment of Pitaoulis, Paragraph 56). 
However, the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis fails to explicitly disclose an access panel sized to cover the opening.
Glassman teaches (Col. 2, lines 43-49; Col. 3, lines 51-55; Figure 1) an analogous medical bandage substrate 11 (Figure 1, main drape 11) with an analogous access panel 15 (Figure 1, incise-drape 15) sized to cover (Col. 3, lines 51-55, This incise-drape 15 is of such size that when laid over the operative opening 12 its peripheral margins will overlie the remaining marginal edges 13 of opening 12) the analogous opening 12 (Figure 1, opening 12).
Overall, it would not require undue experimentation to replace the access panel 432 (Pitaoulis, Figure 19, flap 432) with the window 434 (Pitaoulis, Figure 19, opening 434 in flap 432) in the fifth embodiment of Pitaoulis, for the access panel 15 (Glassman, Figure 1, incise-drape 15) without a window of Glassman, so that the access panel (Pitaoulis, Figure 19, flap 432; Glassman, Figure 1, incise-
Regarding claim 2, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman discloses the invention as described above and further discloses (in Paragraph 45 and Figure 3 of the first embodiment of Pitaoulis) a removable backing layer (first embodiment of Pitaoulis, Paragraph 45, release liner) selectively removable from (first embodiment of Pitaoulis, Paragraph 45, release liner on the adhesive 32 near the opening 30 can be removed and the adhesive 32 then can be secured to the patient) the inner adhesive layer 32 (first embodiment of Pitaoulis, Paragraph 45 and Figure 3, adhesive 32) to expose (first embodiment of Pitaoulis, Paragraph 45, remove release liner to expose adhesive 32) the inner adhesive layer 32 (first embodiment of Pitaoulis, Paragraph 45 and Figure 3, adhesive 32).
Regarding claim 5, a third embodiment of Pitaoulis discloses (Paragraph 50; Figures 13-14) a medical bandage 210 (Figures 13-14, radial access catheterization sleeve 210), comprising: a bandage substrate (Paragraph 50 and Figures 13-14, bandage substrate from side edges 214 to 216 and 218 to 220) having a first portion 226 (Figures 13, bottom panel 226 includes portion between side edge 214 and fold line 222 lies under a patient’s arm) designated to receive and underlie an arm of a patient as a non-sterile area (Figure 13, portion between side edge 214 and fold line 222 lies under a user’s arm is a non-sterile area) and having a second portion 228 (Figures 13-14, top panel 228 is a flap portion defined 
However, the third embodiment of Pitaoulis fails to explicitly disclose an inner adhesive layer attached around a periphery of the second portion around the opening and configured to adhere to the forearm of the patient, separating an unsterilized portion of the patient's arm from a sterilized portion of the patient's arm exposed through the opening; and an outer protective cover releasably engaged to close the opening
A first embodiment of Pitaoulis teaches (Paragraphs 39-40, 43, 45; Figure 3) an inner adhesive layer 32 (Paragraph 45 and Figure 3, adhesive 32) attached around a periphery (Paragraph 45, adhesive 32 attached to inner surface of the folded over portion of the sleeve) of the analogous second portion 18 (Paragraphs 39-40 and Figure 3, outer surface 18 of the collapsible tubular side wall 16) around (Paragraph 45, adhesive 32 attached to inner surface of the folded over portion of the sleeve, near and around the opening 30) the analogous opening 30 (Paragraph 45, opening 30) and configured to adhere to the forearm of the patient (Paragaph 45, adhesive 32 then can be secured to the patient to ensure that the desired location on the patient remains accessible and to maintain sterility of that location), separating an unsterilized portion of the patient's arm from a sterilized portion of the patient's arm exposed through (Paragraph 45, adhesive 32 near the opening 30 then can be secured to the patient to ensure that the desired location on the patient remains accessible and to maintain sterility of that location) the analogous opening 30 (Paragraph 45, opening 30).

However, the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis fails to explicitly disclose an inner adhesive layer attached around a periphery of the second portion around the opening and configured to adhere to the forearm of the patient, separating an unsterilized portion of the patient's arm from a sterilized portion of the patient's arm exposed through the opening; and an outer protective cover releasably engaged to close the opening
A fifth embodiment of Pitaoulis teaches (Paragraphs 55-56; Figures 18-19) an outer protective cover 432 (Figure 19, flap 432) releasably engaged (Figures 18-19, adhesive 436 releasably adheres outer annular area of flap 432 to top surface 420 of the sleeve 410, covering the top of the patient’s forearm) to the analogous opening 428 (Paragraph 55-56 and Figure 19, sterile opening 428).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the outer surface around the opening on the second portion of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis, to include an outer protective cover and outer adhesive layer as taught by the fifth embodiment of Pitaoulis, in order to provide an improved medical bandage with an outer protective cover attached to the opening through an adhesive layer for increased sterility at the operation site and adjustable/desirable overlay of the sterile opening (fifth embodiment of Pitaoulis, Paragraph 56). 

Glassman teaches (Col. 2, lines 43-49; Col. 3, lines 51-55; Figure 1) an analogous medical bandage substrate 11 (Figure 1, main drape 11) with an analogous outer protective cover 15 (Figure 1, incise-drape 15) to close (Col. 3, lines 51-55, This incise-drape 15 is of such size that when laid over the operative opening 12 its peripheral margins will overlie the remaining marginal edges 13 of opening 12) the analogous opening 12 (Figure 1, opening 12).
Overall, it would not require undue experimentation to replace the outer protective cover 432 (Pitaoulis, Figure 19, flap 432) with the window 434 (Pitaoulis, Figure 19, opening 434 in flap 432) in the fifth embodiment of Pitaoulis, for the outer protective cover 15 (Glassman, Figure 1, incise-drape 15) without a window of Glassman, so that the outer protective cover (Pitaoulis, Figure 19, flap 432; Glassman, Figure 1, incise-drape 15) is capable of closing the opening (Pitaoulis, Figure 19, sterile opening 428; Glassman, Figure 1, opening 12). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the outer protective cover of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis, so that it closes the opening as taught by Glassman, in order to provide an improved medical bandage that is capable of covering the opening to maintain sterility and simplify securement over an operative area, saving considerable man-power (Glassman, Col. 2, lines 43-49). 
Regarding claim 6, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman discloses the invention as described above and further discloses (in Paragraph 45 and Figure 3 of the first embodiment of Pitaoulis) an inner protective cover (first embodiment of Pitaoulis, Paragraph 45, release 
Regarding claim 7, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman discloses the invention as described above and further discloses (in Paragraphs 50 and Figures 13-14 of the third embodiment of Pitaoulis; in Paragraph 55 and Figure 19 of the fifth embodiment of Pitaoulis) that the outer protective cover 432 (fifth embodiment of Pitaoulis, Figure 19, flap 432) comprises a flap 432 (fifth embodiment of Pitaoulis, Figure 19, flap 432) attached along one edge (fifth embodiment of Pitaoulis, Paragraph 55, flap 432 is mounted hingedly to the sleeve 410 at a permanent hinge line 433 in proximity to both the sterile opening 428) to the bandage substrate (third embodiment of Pitaoulis, Paragraph 50 and Figures 13-14, bandage substrate from side edges 214 to 216 and 218 to 220).
Regarding claim 8, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman discloses the invention as described above and further discloses (in Col. 2, line 61Figure 1 of Glassman) that the outer protective cover 15 (Figure 1, incise-drape 15) is transparent (Col. 2, line 61, transparent incise-drape 15).
Regarding claim 9, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman discloses the invention as described above, but fails to explicitly disclose wherein the opening is configured to expose the inner side of the elbow and the wrist.
analogous opening 138A (Paragraph 49, two access opening 138A) is configured to expose the inner side of the elbow and the wrist (Paragraph 49, the sleeve 110A has two access openings 138A for providing access to optional catheterization sites in the arm of the patient, such as the inner elbow and wrist; Paragraph 57, openings of different sizes or shapes can be provided in addition to the alternates illustrated herein. Therefore an elongate sized opening extending from an inner elbow to wrist is inherently provided).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the opening of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman, so that the opening exposes an inner side of the elbow and wrist as taught by the second embodiment of Pitaoulis, in order to provide an improved medical bandage with an opening that provides additional and optional catheterization sites in the arm of the patient (second embodiment of Pitaoulis, Paragraph 49). 
Regarding claim 10, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman discloses the invention as described above, but fails to explicitly disclose wherein the opening comprises a first opening that is configured to expose the inner side of the elbow and comprises a second opening that is configured to expose the wrist.
A second embodiment of Pitaoulis teaches (Paragraphs 49, 57; Figure 11) wherein the analogous opening 138A (Paragraph 49, two access opening 138A) comprises a first opening 138A (Paragraph 49 and Figure 11, access opening 138A at elbow) that is configured to expose the inner side of the elbow (Paragraph 49, the sleeve 110A has two access openings 138A for providing access to optional catheterization sites in the arm of the patient, such as the inner elbow) and comprises a second 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the opening of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman, so that the opening comprises a first opening to expose the inner side of the elbow and a second opening to expose the wrist, as taught by the second embodiment of Pitaoulis, in order to provide an improved medical bandage with multiple openings that provides additional and optional catheterization sites in the arm of the patient (second embodiment of Pitaoulis, Paragraph 49). 
Regarding claim 11, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman discloses the invention as described above, but fails to explicitly disclose wherein the opening is configured to expose the inner side of the elbow and the wrist.
A second embodiment of Pitaoulis teaches (Paragraphs 49, 57; Figure 11) wherein the analogous opening 138A (Paragraph 49, two access opening 138A) is configured to expose the inner side of the elbow and the wrist (Paragraph 49, the sleeve 110A has two access openings 138A for providing access to optional catheterization sites in the arm of the patient, such as the inner elbow and wrist; Paragraph 57, openings of different sizes or shapes can be provided in addition to the alternates illustrated herein. Therefore an elongate sized opening extending from an inner elbow to wrist is inherently provided).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the opening of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of 
Regarding claim 12, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman discloses the invention as described above, but fails to explicitly disclose wherein the opening comprises a first opening that is configured to expose the inner side of the elbow and comprises a second opening that is configured to expose the wrist.
A second embodiment of Pitaoulis teaches (Paragraphs 49, 57; Figure 11) wherein the analogous opening 138A (Paragraph 49, two access opening 138A) comprises a first opening 138A (Paragraph 49 and Figure 11, access opening 138A at elbow) that is configured to expose the inner side of the elbow (Paragraph 49, the sleeve 110A has two access openings 138A for providing access to optional catheterization sites in the arm of the patient, such as the inner elbow) and comprises a second opening 138A (Paragraph 49 and Figure 11, access opening 138A at wrist) that is configured to expose the wrist (Paragraph 49, the sleeve 110A has two access openings 138A for providing access to optional catheterization sites in the arm of the patient, such as the wrist).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the opening of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman, so that the opening comprises a first opening to expose the inner side of the elbow and a second opening to expose the wrist, as taught by the second embodiment of Pitaoulis, in order to provide an improved medical bandage with multiple openings that provides additional and optional catheterization sites in the arm of the patient (second embodiment of Pitaoulis, Paragraph 49). 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pitaoulis (U.S. Patent Pub. No. 20130125901) in view of Glassman (U.S. Patent No. 4524767) and in further view of Gordon (U.S. Patent Pub. No. 20200030047). 
Regarding claim 3, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman discloses the invention as described above but fails to explicitly disclose a neck support portion configured to be positionable around a neck of the patient.
Gordon teaches (Paragraphs 4, 11, 75, 77; Figure 5A) an analogous medical bandage 500 (Figure 5A, support sleeve 500) with a neck support portion (Paragraph 77, Stabilization substrate 550 may include one or more straps, such as a belt 553 and/or neck or shoulder straps 554, that secure the stabilization substrate 550 relative to the patient 1; Paragraph 75 and Figure 5A, support sleeve 500 connected to strap stabilization substrate 550 by one or more attachment devices 520, such as one or more of adhesive straps, hook-and-loop straps, clips, hooks, snaps, ties, loops, etc., that are engageable with a complementary feature of stabilization substrate 550) configured to be positionable around a neck of the patient (Paragraph 77 and Figure 5A, straps 554 may pass around the patient's neck).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the medical bandage of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman, to include the neck support portion of Gordon, in order to provide an improved medical bandage that is capable of stabilizing the sleeve with the patient’s arm in a desired position (Gordon, Paragraphs 4 and 11).
Regarding claim 4, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman discloses the 
Gordon teaches (Paragraphs 4, 11, 75, 77; Figure 5A) an analogous medical bandage 500 (Figure 5A, support sleeve 500) with a shoulder support portion (Paragraph 77, Stabilization substrate 550 may include one or more straps, such as a belt 553 and/or neck or shoulder straps 554, that secure the stabilization substrate 550 relative to the patient 1; Paragraph 75 and Figure 5A, support sleeve 500 connected to strap stabilization substrate 550 by one or more attachment devices 520, such as one or more of adhesive straps, hook-and-loop straps, clips, hooks, snaps, ties, loops, etc., that are engageable with a complementary feature of stabilization substrate 550) configured to be positionable over an opposite shoulder of the patient (Paragraph 77 and Figure 5A, straps 554 pass over the shoulders).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the medical bandage of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman, to include the shoulder support portion of Gordon, in order to provide an improved medical bandage that is capable of stabilizing the sleeve with the patient’s arm in a desired position (Gordon, Paragraphs 4 and 11).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786   

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786